Citation Nr: 0802343	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
ulcerative colitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1989 to May 1990 and from November 1990 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The veteran was originally granted service connection for 
ulcerative colitis by the RO in a March 1999 rating decision. 
A 10 percent disability rating was assigned.  The veteran did 
not appeal this decision. 

In February 2003 the veteran filed a claim seeking, in part, 
entitlement to service connection for carpal tunnel syndrome 
of the right wrist and an increased rating for her service-
connected colitis.  In the above-mentioned April 2003 rating 
decision, the RO denied the veteran's carpal tunnel claim and 
granted at 30 percent disability rating for ulcerative 
colitis.  The veteran timely appealed. 

In January 2006 the Board remanded the veteran's case in 
order to provide her with a personal hearing.  In May 2006, 
the veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Muskogee, Oklahoma RO.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

The issue of entitlement to service connection for carpal 
tunnel syndrome of the right wrist being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected ulcerative colitis is manifested by abdominal 
cramping and loose stools with occasional blood, vomiting and 
anemia.


CONCLUSION OF LAW

The criteria for an increased rating for ulcerative colitis 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
colitis.  As is discussed elsewhere in this decision, the 
issue of entitlement to service connection for carpal tunnel 
syndrome of the right wrist is being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

In January 2006, the Board remanded the case in order to 
provide the veteran with a personal hearing.  As described 
above, the veteran was afforded a personal hearing before an 
Acting Veterans Law Judge in May 2006.  A transcript of that 
hearing has been associated with the veteran's claims file.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

1.  Entitlement to an increased rating for service-connected 
ulcerative colitis. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a series letters from 
the RO dated February 25, 2003 and October 5, 2004, including 
a request for evidence showing "that your ulcerated colitis 
has increased in severity."  See, e.g., February 2003 VCAA 
letter.  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
October 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist her with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, in the February 2003 VCAA letter, which 
the veteran could complete to release private medical records 
to the VA.  

The October 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that the February 2003 letter specifically 
informed the veteran: "It's still your responsibility to 
support your claim with appropriate evidence."  
Additionally, an attachment to the October 2004 VCAA letter, 
sent to the veteran on November 29, 2004, specifically 
requested: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision contained in 
38 C.F.R. § 3.159(b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a May 11, 2006 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, private treatment records 
and provided several VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
exercised the option of a personal hearing and was afforded 
one in May 2006 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.



Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In this case, the RO has rated the veteran's disability under 
Diagnostic Code 7323, which is applicable to the instant 
case, primarily because it pertains specifically to the 
disability at issue (ulcerative colitis) but also because it 
provides specific guidance as to how symptoms of this 
disability are to be evaluated.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 7323.

Specific rating criteria

Diagnostic Code 7323 provides ratings for ulcerative colitis.  
Moderate ulcerative colitis, with infrequent exacerbations, 
is rated 10 percent disabling.  Moderately severe ulcerative 
colitis, with frequent exacerbations, is rated 30 percent 
disabling.  Severe ulcerative colitis, with numerous attacks 
a year and malnutrition, the health only fair during 
remissions, is rated 60 percent disabling.  Pronounced 
ulcerative colitis, resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114 
(2007). 

The Board observes that the word "severe" is not defined in 
the VA Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2007). It should also be noted that use of 
terminology such as "severe" by VA examiners and other 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue. All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2007).

Analysis

A 30 percent disability rating is currently assigned for the 
veteran's service-connected colitis.  In order to warrant a 
60 percent disability, the evidence must show severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, with the health only fair during remissions.  

The Board notes that these criteria are conjunctive; all 
three elements must be met. See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

The evidence of record indicates that the veteran suffers 
from numerous colitis attacks during a year.  A VA (QTC) 
examination from March 2003 revealed that the veteran 
experiences six to eight episodes of diarrhea a day.  

With respect to the "malnourished" requirement, there is no 
evidence of record indicating that the veteran's colitis has 
caused her to become malnourished.  In fact, the March 2003 
VA examiner specifically stated that the veteran was not 
malnourished.  The Board takes judicial notice that the 
average weight for a height of 64.5 inches (the recorded 
height of the veteran at the time of her March 2003 
examination) is somewhere between 110 and 144 pounds.  See 
The Merck Manual of Diagnosis and Therapy, Section 1, Chapter 
6, Table 6-1 (18th Ed. 2006).  During the March 2003 VA 
examination, the veteran's weight was measured at 185 pounds.  
In a subsequent August 2004 QTC medical evaluation, the 
veteran's weight was measured at 160 pounds.  In short, all 
of the above-mentioned weights of record are above the 
average weight for the veteran's height; there is no medical 
evidence indicating that the veteran colitis has resulted in 
malnutrition.    

With respect to the veteran's health being only fair during 
remissions, the evidence indicates that the veteran has 
constant symptoms of abdominal cramps and diarrhea.  While 
the record indicates that the veteran has difficulty 
tolerating colitis medicine See March 10, 2003 letter from 
R.A.C., M.D. there is no evidence indicating that the 
veteran's health is only fair during periods of abatement. 

In short, based on the medical evidence of record the veteran 
does not meet the criteria for a 60 percent disability 
rating, the malnourished requirement has not been satisfied.

In addition, the Board notes that the veteran does not 
qualify for a 100 percent disability rating under Diagnostic 
Code 7323. As noted above, a 100 percent disability rating is 
warranted for pronounced ulcerative colitis resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  

The Board observes that malnutrition, and anemia and general 
debility all must be present.  If all three are not present, 
a 100 percent rating may be granted of other serious 
complications such as liver abscess, exist. See Melson supra. 

There is evidence that the veteran has anemia. See March 2003 
VA examination report; see also March 10, 2003 letter from 
R.A.C., M.D.  However, the fact that the veteran has 
satisfied one of the criteria of a 100 percent disability 
rating that are connected with the conjuctive "and" does 
not mean that she is qualified for an increase. See Melson, 
supra. As discussed above, there is no evidence of 
malnutrition.  Moreover, there is no evidence of general 
debility due to ulcerative colitis.

As discussed above, 100 percent disability rating can be 
granted for a severe complication of ulcerative colitis such 
as liver abscess. However, blood testing performed at the 
time of the March 2003 VA examination did not indicate liver 
problems, and no other severe complication of ulcerative 
colitis has been identified in the medical evidence of 
record. 

Under these circumstances, no basis exists for the assignment 
of an increased rating for ulcerative colitis.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction, the veteran's claim for an 
increased disability rating for her service-connected colitis 
was filed in February 2003.  Therefore, the relevant time 
period under consideration is from February 2002 to the 
present.  The question to be answered by the Board, then, is 
whether any different rating should be assigned for any 
period from February 2002 to the present. 

In this case, the evidence associated with the veteran's 
claims folder demonstrates that the veteran's colitis 
symptoms remained constant throughout the appeal period.  As 
described above, the veteran has stomach cramps, loose stools 
and occasional bleeding with bowel movements, vomiting and 
anemia. See e.g, private treatment records of R.C., M.D., 
August 1, 2002, October 19, 2002.  These symptoms are 
identical to those the veteran testified to in May 2006.  See 
May 2006 hearing transcript, page 11.

After a careful review of the record the Board can find no 
other evidence to support a finding that the veteran's 
colitis  was more or less severe during the appeal period.  
Accordingly, there is no basis for awarding the veteran 
disability rating other than the currently assigned 30 
percent at any time from February 2002 to the present.

Extraschedular considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the July 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for her 
ulcerative colitis.  Indeed, the veteran has not been 
hospitalized at all for that disability.  See May 2006 
hearing transcript, page 12.  

While the record reveals that flare-ups in the veteran's 
condition have required her to miss 75 days worth of work a 
year in 2005, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See 38 C.F.R. § 4.1 (2007). See also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In fact, numerous attacks and 
frequent exacerbations are specifically contemplated in the 
schedular criteria for colitis. 

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.   

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted. 




ORDER

Entitlement to an increased rating for service-connected 
colitis is denied.


REMAND

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.  

In order in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) medical 
nexus. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case it is undisputed that the veteran has been 
diagnosed with carpal tunnel syndrome of the right wrist. 
See, e.g, April 17, 2000 treatment note of R.J.A., M.D. 
Hickson element (1) has therefore been satisfied.  

With respect to Hickson element (2), the veteran's service 
medical records indicate that she was treated for right wrist 
pain with swelling lasting two weeks in July 1994.  Hickson 
element (2) has therefore been satisfied.  

With respect to Hickson element (3), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern the relationship, if any, between the veteran's 
current carpal tunnel syndrome and her in-service complaint 
of right wrist pain.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, the Board remands the case for further 
development to determine whether the veteran's current carpal 
tunnel syndrome was incurred during active duty.  
Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a physician 
with appropriate experience to review 
the veteran's VA claims folder 
(including all the service and post-
service medical records), examine the 
veteran, and provide an opinion, with 
supporting rationale, as to whether 
it is as likely as not that the 
veteran's currently diagnosed carpal 
tunnel syndrome was incurred or 
aggravated during active duty.  If 
the reviewing physician deems it to 
be necessary, diagnostic testing of 
the veteran may be undertaken.  The 
reviewing physician's opinion and 
report of following the examination 
should be associated with the 
veteran's VA claims folder.

2.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should then readjudicate the issue of 
entitlement to service connection for 
carpal tunnel syndrome of the right 
wrist.  If the benefit sought on 
appeal remains denied, the veteran 
and her representative should be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


